IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CHRISTY LLOYD,1                            §
                                               §
          Respondent Below,                    §   No. 39, 2019
          Appellant,                           §
                                               §   Court Below: Family Court
          v.                                   §   of the State of Delaware
                                               §
    KASEY JEFFERS,                             §   File No. CN16-03944
                                               §   Petition No. 18-29145
          Petitioner Below,                    §
          Appellee.                            §
                                               §
                                               §

                               Submitted: March 28, 2019
                               Decided:   April 1, 2019

                                        ORDER

         The appellant filed a notice of appeal on January 25, 2019. Instead of paying

the filing fee, she submitted with her notice of appeal a motion to proceed in forma

pauperis, but the motion did not contain all the required information. On January

28, 2019, the Senior Court Clerk sent the appellant a letter enclosing the incomplete

motion and directing her to return the completed motion no later than February 12,

2019, or a notice to show cause would issue. On February 19, 2019, the Chief

Deputy Clerk issued a notice to the appellant to show cause why the appeal should

not be dismissed because of her failure to diligently prosecute the appeal by filing



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
the completed motion to proceed in forma pauperis. The appellant failed to respond

to the notice to show cause within the required ten-day period; therefore, dismissal

of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:


                                      /s/ Collins J. Seitz, Jr.
                                             Justice




                                         2